DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 7/29/2021.
Claims 1 and 26 are amended.
Claims 18-21 are cancelled.
Claims 1-17 and 22-26 are pending. Claims 10-13 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 26 filed 5/24/2018 have been considered but are but they are not persuasive. 
The Examiner notes that the scope of claims 1 and 26 has changed due to the amendment “in response to detection of the predetermined current a plurality of predetermined times.” The Examiner has added Xiang (US 2015/0043117) to address the amended limitation. 

The Applicant argues that detecting the predetermined current a plurality of predetermined times within a predetermined period requires recording the time the predetermined current is detected so that it can be determined if the plurality of predetermined times occurs within a predetermined period. The Applicant then argues that Weigensberg does not disclose any feature which allows the determination of whether the detected number of times occurs within a predetermined time period and that time of detection is not recorded in any way (p. 9).
The Examiner respectfully disagrees. First, it is noted that the features upon which applicant relies (i.e. recording the time the predetermined current is detected) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Based on the broad language used in the claim limitation, the lifetime of the electronic cigarette can be interpreted as “a predetermined period,” and detection of the reversed current at least twice can be interpreted as “a plurality of predetermined times,” which would necessarily occur within the lifetime of the electronic cigarette. 

Claim Objections
Claim 26 is objected to because of the following informalities:
Regarding the limitation “a predetermined 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 14, 17, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2015/0020831) in view of Xiang (US 2015/0043117).
Regarding claims 1 and 26, Weigensberg discloses an electronic cigarette charging system including a rechargeable electronic cigarette (abstract) comprising:
a cartridge section (16; equivalent to an atomization assembly) including an aerosol generating device having a high resistance electrical wire (Paragraph 58; equivalent to an atomizer) which heats a liquid (Paragraph 58); and
a battery section (12; equivalent to a power supply assembly) including a battery (26, 104; equivalent to a power supply) for powering the aerosol generating device (paragraph 59), wherein
the battery section includes an adaptor (30) in the form of a threaded metallic connector (106, 139; see Fig. 13-14; equivalent to paired electrodes for electrical connection with the atomizer); and contacts (100 and 102; 132 and 134; equivalent to a first electrode and a second electrode) electrically connected to the battery (see Fig. 13-14), 
the contacts receiving a battery charger electrode (96; Paragraph 75; equivalent to electrically connectable to a charger for charging the power supply), and
a diode (108) which permits battery to be charged, but prevents outflow of electricity to external contacts (Paragraph 77) and a second charging circuit (Paragraph 76) wherein a charging control (223; Fig. 15) enables and disables the control switch (225) as commanded by circuitry (229); (Paragraph 82; equivalent to configured to detect a predetermined current in an opposite direction to a direction of a 
However, Weigensberg does not explicitly teach wherein the control circuit is configured to perform a predetermined control in response to detection of the predetermined current a plurality of predetermined times within a predetermined period. The Examiner notes that while Weigensberg includes mechanisms to prevent a short circuit from damaging other electrical elements (e.g. diode 108 which prevents outflow of electricity), there is no mechanism which alerts a user that a short circuit has occurred. 
Xiang teaches a charger for the battery rods of electronic cigarettes (para. 2-3) comprising a control unit (600) , an input voltage sampling unit (500), and current sampling unit (700), an output voltage sampling unit (800) and an alarming unit (900) (Fig. 1) , wherein a first interface (100) is connected to an external power supply (para. 36), and a second interface (300) is configured to connect a battery rod (para. 37) wherein the input voltage sampling unit (500), the current sampling unit (700), and the output voltage sampling unit (800) are configured to sample electricity in real time (para. 39-41), and the control unit is configured to determine whether determine whether or not there is an overcurrent (para. 42) or a short circuit (see para. 66; interpreted as “a control circuit configured to detect a predetermined current in an opposite direction”) in which an LED light is used to flick and alarm the user to know that the short-circuit has occurred (para. 66; interpreted as “a control circuit is configured to perform a predetermined control in response to detection of the predetermined current a plurality of predetermined times within a predetermined period”). Xiang describes that typical chargers that generate a short-circuit have no corresponding protection measure applied to the output end (para. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the electronic cigarette charging system of Weigensberg to flicker a light in response to detecting a short circuit as in Xiang in order to achieve the predictable and beneficial result of alarming/notifying a user that a short-circuit has occurred (Xiang; para. 66). 
Regarding the claim limitation “wherein the control circuit is configured to perform a predetermined control in response to detection of the predetermined current a plurality of predetermined times within a predetermined period,” this limitation has been considered, and construed as the manner of 
Regarding claims 2 and 14, modified Weigensberg discloses that while connected to the charger, power flows from the battery charger to the battery which both charges the battery and powers the aerosol generating device (Paragraph 78). 
Regarding claims 3-4, modified Weigensberg discloses the battery section (12) includes a barrel (28; equivalent to a first case housing the power supply) including the metallic connector (106; see Fig. 13-14; equivalent to first paired electrodes), and 
the cartridge section (16) including a second case (see Fig. 1) holding the aerosol generating device (Paragraph 58), the sections being connected by the threaded connector (paragraph 60; equivalent to an engagement).
One of ordinary skill in the art would appreciate that the cartridge section requires a second pair of electrodes in order to deliver power to the aerosol-generating device. 
Regarding claims 5-6, modified Weigensberg discloses that when the atomizer and the battery section are connected (see Fig. 14), the contacts (132, 134) accessible to the assembly (96; equivalent to an external element) on an external surface of the barrel (see Fig. 14) which connects the contacts via the circuit (see Fig. 14; electricity flows from contact 134 through the circuit to contact 132).
 Regarding claims 7-8, modified Weigensberg discloses the assembly (96) and the threaded connection (139). It is apparent from the figures that the assembly would not be able to physically fit into the threaded connection when the battery section and atomizer section are connected together (see Fig. 14), and the threaded connection is not exposed because the thread is a male thread inserted into the female thread of the atomizer. 
Regarding claim 17, modified Weigensberg discloses the circuitry found in Fig. 14 will only charge the battery between puffs when the aerosol generating device is not actuated (Paragraph 84). 
Regarding claim 22, claim limitation “the control circuit detects whether the power supply is being charged, and the control circuit does not perform a predetermined control regardless of a detected result of the predetermined current when detecting the charging of the power supply” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. However, because the electronic cigarette of modified Weigensberg is the same as instantly claimed, it is capable of being operated in the same way as claimed. Specifically, when the control switch detects the charger is connected, it would not perform the preventing outflow to the contacts. 
Regarding claim 23, modified Weigensberg discloses the electronic cigarette (see above) and a battery charger electrode assembly (96; equivalent to a charger) attracted to the external contacts (100, 102) by magnets (paragraph 75) and charges the battery (Paragraph 78). 
Regarding claim 24, modified Weigensberg discloses the assembly (96) having positive and negative terminals (111; equivalent to third paired electrodes) which connect with the contacts (100, 102; see Fig. 13-14) to supply the power from the battery charger to the battery (Paragraph 78). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2015/0020831) in view of Xiang (US 2015/0043117) as applied to claim 6 above, and further in view of Greim et al. (US 2015/0020832).
Regarding claim 9, modified Weigensberg discloses the electronic cigarette as discussed above with respect to claim 6.
However, modified Weigensberg is silent as to wherein an exposed portion of the first electrode and an exposed portion of the second electrode are disposed on faces facing mutually different directions. 
Greim teaches an aerosol generating system (abstract) comprising a first contact (1410) and a second contact (1411) (see Fig. 14a-b) located on tapered facets (1420, 1421; interpreted as facing mutually different directions) engaging with contacts (1430, 1431) on tapered internal facts (1470, 1471) of a charging unit (1460). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical connection of Weigensberg for the electrical connection of Greim because (a) in order to more easily and quickly inserting the aerosol generating device into the cavity of the charging device (Greim; Paragraph 90, 103). 
Claims 15-16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2015/0020831) in view of Xiang (US 2015/0043117) as applied to claims 1 and 24 above, and further in view of Grzan et al. (US 20180198297).
Regarding claim 15, modified Weigensberg discloses the electronic cigarette as discussed above with respect to claim 1.
However, modified Weigensberg is silent as to the power supply assembly including a third electrode and a charging current is configured to be supplied from the charger to the power supply through the third electrode and only one of the first and second electrodes. 
	Grzan teaches an aerosol-generating device (paragraph 53) comprising a secondary device (102) including five electrical contacts (302, 304, 306, 308, 310), wherein contact (302; equivalent to a third electrode) is a power input contact (Paragraph 60), contact (304) is an electrical ground contact 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical connection of Weigensberg for the electrical connection of Grzan in order to obtain the predictable result of connecting the electronic cigarette to a charger in order to charge the electronic cigarette (Paragraph 1) with the benefit of being able to insert the electronic cigarette in any mechanically possible orientation without needing to worry about the correct electrical configuration (Grzan; Paragraph 62). 
Regarding claim 16, modified Weigensberg discloses contact (306) is a data receiving contact (Paragraph 60; interpreted as does not contribute to the supply of the charging current from the charger to the power supply).
Regarding claim 25, modified Weigensberg discloses the electronic cigarette system as discussed above with respect to claim 24, comprising the charger assembly (96).
However, modified Weigensberg is silent as to a switching means capable of switching a state between the electrodes included in the third paired electrodes between a conduction state and a non-conduction state. 
Grzan further teaches a charger (400; Fig. 4) having pins (402-410) and high side switches (412-420) and low side switches (422-430) selectively connecting each pin to the charging voltage from the charger and to the electrical ground (Paragraph 65). 
It would have been obvious to said skilled artisan to have modified the charger assembly of Weigensberg to include pins with switches as in Grzan in order to switch different pairs of pins in the charger (Grzan; Paragraph 71) with the benefit of being able to insert the electronic cigarette in any mechanically possible orientation without needing to worry about the correct electrical configuration (Grzan; Paragraph 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712